215 U.S. 593 (1910)
KENYON
v.
FOWLER, RECEIVER OF AMERICAN EXCHANGE NATIONAL BANK OF SYRACUSE.
No. 87.
Supreme Court of United States.
Argued January 18, 1910.
Decided January 24, 1910.
ERROR TO THE CIRCUIT COURT OF APPEALS FOR THE SECOND CIRCUIT.
Mr. Dorr Raymond Cobb for plaintiff in error.
Mr. Leonard C. Crouch for defendant in error.
Per Curiam.
Judgment affirmed with costs, and cause remanded to the Circuit Court of the United States for the Northern District of New York. Keyser v. Hitz, 133 U.S. 138; Finn v. Brown, 142 U.S. 56; Richmond v. Irons, 121 U.S. 27; Matteson v. Dent, 176 U.S. 521. Opinion below, 155 Fed. Rep. 107; S.C., 83 C.C.A. 567.